Title: From Peter Chardon Brooks to Abigail Brown Brooks Adams, 20 December 1826
From: Brooks, Peter Chardon
To: Adams, Abigail Brown Brooks


				
					My Dear Child
					Boston Dec. 20. 1826
				
				I would fain write you a very agreeable letter in reply to the affectionate one received from you since you have been in Washington.—But while at that great city the scene must be varying every day and afford some new topic to entertain yourself there & your friends here—we go joging along in the beaten track with little of novelty to divert our course.—But I need not dwell upon this much.—You know pretty well how it is.—Do not be flattered if I tell you that we feel the want of your good company very much.—We really do.—I have met with Julia and Charlotte Gray &c—and have told them that they must come and see us as they used to do;—that it is bad enough to lose you without being deserted by those pretty girls who came to see us in olden time.—Miss Carter I have not laid eyes on, since we moved from Medford.—Our jog has been varied a trifle within a few days.—Your mother has been to Chelmsford, taking Mrs. wells & Eliza, and absenting her self three days,—Horatio has come home, and I have received a letter from Henry.—There’s for you!—Miss Catharine Bartlett took care of Gorham & I while your mother was away.—I was this moment blessed with a budget from washington, big enough in all conscience, and after taking off as many coverings as were worn by Hamlet’s grave digger, I could not find out from whom it came.—It said to be sure, in one corner “Public service, E. Everett,”—on the outside, but inside the dogs a word from any living creature.—There were Garet’s book, the President’s message, and a large affair for Ann—all safe.—It seams to me there might have been inclosed one word from two young ladies of my acquaintance—particularly as the mother of them is yet uninformed whether they have any clothes to wear.—I hope your finery has not fared aa the poor little bebes’ did the last year.—while we are doing nothing You I trust are doing much.—I beseech you make the most of your case.—You will never have a better opportunity.—You will meet with the grave and the gay—the young and the old—the handsome and the—otherwise,—the noisy and the taciturn—the sensible & the foolish—no none foolish I hope,—the rich and the—not so rich,—and your duty will be to gather something useful from them all.—I figure to myself what you will be when you return to us.—I shall not attempt a a description, of it but content myself with saying that we shall all be astonished at the improvement you will have made in manners and appearance.—They are pretty well now, but I trust you will not be offended with me for wishing them better.—In your next letter you must tell me where you go & who you see and how you like them.—You will have heard that Mr. Oliver—Susans grand father—is dead.—It is a great loss to them all.—He was 75 but not old.—He was not sick a week.—Your friend winthrop has been here twice since you went away.—He was lately from Newyork, is now gone in a vessel of his own to New Orleans—And expects to be back, and to be married, in April.—Perhaps he will.—Give my love to Charlotte and Mr. Everett—and a hearty kiss to each of the little creatures.—I wrote to Charlotte a few days ago—but not long enough I believe for an answer.—Not a word from Sidney to any of us for sometime.—Frequent letters from Mr. Frothingham—the last dated into Octo from Milan.—He is perfectly well,—gets on without accident,—and has his curiosity all alive.—Chardon’s partner has had a small raising of blood again, which has kept him at home a fortnight and alarmed his friends, but he is better and out again.—Dudley Hall has lost both his little twin children by croup.—His wife and little son are far from well.—Your mother has not been so well as She is now for Six months,—and I believe we are all well—without exception—but shall all be better when you all get home.—Have you any wants—any of you—? If you have let me know it.—How do you enjoy your apples and pears, and other good things?—But I forget that I do not know of their having arrived.—No one will know how to bake the pears.—I ask   your parents and Charlotte’s too—and then there’s Roxy—who I hope is as good as can be.If you are unable to read this letter it is because it was not written with my pen.—with perfect regards
				
					P. C. B
				
				
			